GRIFFITH, J.,
dissenting.
I respectfully dissent. I would affirm the trial court’s denial of East Texas Medi*349cal Center Regional Health Care System’s motion to dismiss Reddic’s lawsuit for failure to file an expert report.
East Texas Medical Center Regional Health Care System, Individually and d/b/a East Texas Medical Center-Crockett, filed an interlocutory appeal from the trial court’s denial of ETMC’s motion to dismiss Louisa D. Reddic’s lawsuit because Reddic failed to serve an expert report, which ETMC contended was required under the Chapter 74 of the Texas Civil Practice and Remedies Code regulating the filing and prosecution of medical liability lawsuits. Reddic responded that, because her claim was a premises liability claim, not a health care liability claim (HCLC), she was not required to file an expert report.
A court is not bound by the plaintiffs pleadings to determine whether a claim is an HCLC. Harris Methodist Fort Worth v. Ollie, 342 S.W.3d 525, 527 (Tex.2011) (per curiam); Garland Cmty. Hosp. v. Rose, 156 S.W.3d 541, 543-44 (Tex.2004). Rather, in determining whether a claim is an HCLC, and thus Chapter 74 is applicable, a court looks at the underlying facts, not the party’s pleadings. Diversicare Gen. Partner, Inc. v. Rubio, 185 S.W.3d 842, 854 (Tex.2005).
The facts are simple: Reddic approached the front reception desk at ETMC-Crockett and slipped on a wet rug. ETMC-Crockett, in its Original Answer, “assertfed] Plaintiff was a licensee on Defendants’ premises without Defendants’ express or implied invitation to enter, such as through business or contractual relations .... ” Thus, there is no indication that Reddic was a patient nor was she in any manner seeking any health care services at ETMC-Crockett; indeed ETMC-Crockett’s Answer’s affirmative pleadings admitted she was not.
However, ETMC-Crockett’s position is that Reddic’s status as a patient is of no consequence. Rather, focusing on the Texas Supreme Court’s decision in Texas West Oaks Hospital, L.P. v. Williams, ETMC-Crockett noted that Texas West Oaks Hospital’s definition of a health care liability claim has five prongs, the fourth of which is an alleged departure from accepted standards of safety. 371 S.W.3d 171, 180 (Tex.2012). ETMC-Crockett contends that, because Reddic complains of an unsafe condition in a hospital, Reddic’s claim was an HCLC by virtue of the fourth Texas West Oaks Hospital prong, and therefore, she was required to file an expert report.
I would affirm the trial court’s assessment that, because Reddic was approaching the reception desk of the hospital when she slipped on a wet rug, she would be an invitee at ETMC-Crockett. Thus, the law regarding a business owner’s duty to an invitee determines the contours of this lawsuit, not Chapter 74’s requirements for litigating an HCLC.
There are a number of essential terms necessary to analyze the issues now before the court. These terms are defined in the Texas Medical Liability Act (TMLA), which is found in Chapter 74 of the Texas Civil Practice and Remedies Code. See Tex. Civ. Prac. & Rem.Code Ann. §§ 74.001-.507 (West 2011 & Supp.2013).
“Health care” means “any act or treatment performed or furnished, or that should have been performed or furnished, by any health care provider for, to, or on behalf of a patient during the patient’s medical care, treatment, or confinement.” Id. § 74.001(a)(10) (West Supp.2013).
“Health care liability claim” means “a cause of action against a health care provider or physician for treatment, lack of treatment, or other claimed departure from accepted standards of medical care, *350or health care, or safety or professional or administrative services directly related to health care, which proximately results in injury to or death of a claimant, whether the claimant’s claim or cause of action sounds in tort or contract.” Id. § 74.001(a)(13) (West Supp.2013). The Texas Supreme Court has noted that an HCLC has three elements: “(1) the defendant is a health care provider or physician; (2) the claimant’s cause of action is for treatment, lack of treatment, or other claimed departure from accepted standards of medical care health care, or safety or professional or administrative services directly related to health care; and (3) the defendant’s alleged departure from accepted standards proximately cause the claimant’s injury or death.” Loaisiga v. Cerda, 379 S.W.3d 248, 255 (Tex.2012) (citing Marks v. St. Luke’s Episcopal Hosp., 319 S.W.3d 658, 662 (Tex.2010) (plurality opinion)); see also Tex. W. Oaks Hosp., 371 S.W.3d at 180.
I discern, in the opinions of the supreme court as well other appellate courts, a difference between a claim arising where the plaintiff is a patient receiving health care from the defendant medical fácility or a person providing such health care, on the one hand, and a situation where the plaintiff is a nonpatient, nonemployee of the health care facility. Compare Ollie, 342 S.W.3d at 527 (hospital patient slipping on wet floor in hospital bathroom was an HCLC) with Good Shepherd Med. Ctr-Linden, Inc. v. Twilley, 422 S.W.3d 782, 788-89 (Tex.App.-Texarkana 2013, pet. denied) (hospital maintenance supervisor injured in the course of his maintenance duties in a fall on hospital grounds was not an HCLC).
In Diversicare, the Texas Supreme Court explained that the critical difference between a liability claim from a hospital patient and a hospital visitor in a health care facility is that the cause of action of a hospital patient, by virtue of the TMLA, is controlled by the TMLA, but the nonpa-tient continues to have his common law causes of action.
There is an important distinction in the relationship between premises owners and invitees on one hand and health care facilities and their patients on the other. The latter involves health care.
The obligation of a health care facility to its patients is not the same as the general duty a premises owner owes to invitees. Health care staff make judgments about the care, treatment, and protection of individual patients and the patient populations in their facilities based on the mental and physical care the patients require. The health care standard applies the ordinary care of trained and experienced medical professionals to the treatment of patients entrusted to them, [citation omitted] Premises owners similarly owe a duty of care to their residents and invitees, but the duty is of ordinary care with no general medical duty to diagnose and treat their residents.
Diversicare, 185 S.W.3d at 850-51; see also Marks v. St. Luke’s Episcopal Hosp., 319 S.W.3d 658, 670 (Tex.2008) (faulty hospital bed assembly that contributed to injury of patient being treated in hospital was an HCLC; court noted that “[a]l-though health care providers and patients may well be premises owners or occupiers and invitees, the Legislature has imposed requirements on suits by patients against health care providers that differ from general requirements of suits by invitees against premises owners or occupiers”).
In Loaisiga v. Cerda, two patients sued Dr. Loaisiga for groping and fondling their breasts while examining them for sinus and flu symptoms. 379 S.W.3d at 252. The supreme court held that an expert *351report was not required if the complaints were unrelated to the rendition of medical care. Id. at 257. The Court wrote, “[W]e fail to see how the Legislature could have intended the requirement of an expert report to apply under circumstances where the conduct of which a patient complains is wholly and conclusively inconsistent with, and thus separable from, the rendition of ‘medical care, or health care, or safety or professional or administrative services directly related to health care’ even though the conduct occurred in a health care context. See Tex. Civ. Prac. & Rem.Code Ann. § 74.001(a)(13); see also Tex. Gov’t Code Ann. § 311.021 (‘In enacting a statute, it is presumed that ... a just and reasonable result is intended.... ’).” Id. The Court also concluded that “a claim against a medical or health care provider for assault is not an HCLC if the record conclusively shows that (1) there is no complaint about any act of the provider related to medical or health care services other than the alleged offensive contact, (2) the alleged offensive contact was not pursuant to actual or implied consent by the plaintiff, and (3) the only possible relationship between the alleged offensive contact and the rendition of medical services or healthcare was the setting in which the act took place.” Id.
ETMC-Crockett heavily bases its argument on Texas West Oaks Hospital, L.P. v. Williams. Plaintiff Williams was an employee at Texas West Oaks Hospital. 371 S.W.3d at 174-75. Williams was injured while supervising a psychiatric patient. Id. at 175. He characterized his claim as negligence under the statutory provision governing employee common law claims against an employer not subscribed to workers compensation, alleging Texas West Oaks Hospital was negligent in failing to properly train him to contend with psychiatric patients. Id. Because Williams’s claim was based on hospital training, procedure, and protocol, the supreme court found his claim to be an HCLC, which thus required the filing of an expert report. See Tex. Civ. Prac. & Rem. Code Ann. §§ 74.001(a)(13), 74.351(a), (b) (West Supp.2013).
Of key significance to the present case, the supreme court also specifically noted that “[wjhile the ‘any act’ language of the ‘health care’ definition is certainly expansive, it is limited by the requirement that health care be rendered ‘for, to, or on behalf of the patient during the patient’s medical care, treatment, or confinement.” Tex. W. Oaks Hosp., 371 S.W.3d at 181 (emphasis in original). The Court further noted that “[cjlaims based on departures from accepted standards of health care therefore involve a nexus between the standard departed from and the alleged injury.” Id.
Our majority opinion in the present case notes that Texas West Oaks Hospital stated the TMLA does not require that a claimant be a patient of the health care provider to be within the ambit of the act. See Tex. W. Oaks Hosp., 371 S.W.3d at 174. While the claimant’s status as a patient does not determine the TMLA’s application to a case, the determining factor was that Williams, the claimant, was employed by Texas West Oaks Hospital to provide medical services, to-wit: supervising and escorting a psychiatric patient of the hospital. The patient assaulted Williams. In the altercation between Williams and the patient, the patient died and Williams suffered injuries. The estate of the patient sued the hospital and Williams for the patient’s death; Williams answered, and later asserted cross claims of negligence against the Hospital for his own injuries. As the Texas West Oaks Hospital court noted, quoting Diversicare General Partner, Inc. v. Rubio, “[tjraining and staffing policies and supervision and protection of [patients] ... are integral *352components of a [health care facility’s] rendition of health care services.... ” Tex. W. Oaks Hosp., 371 S.W.3d at 180; Diversi-care, 185 S.W.3d at 850. Therefore, because Williams was involved, as a health care provider, in the rendition of “medical care, or health care, or safety or professional or administrative services directly related to the health care,” his own HCLC, like the psychiatric patient’s claim, was within the ambit of the TMLA. See Tex. Civ. Prac. & Rem.Code Ann. § 74.001(a)(13).
By contrast, in Good Shepherd Medical Center-Linden, Inc. v. Twilley, a maintenance supervisor employed by the Good Shepherd Medical Center, Twilley, was injured, first falling from a ladder attached to the hospital, and then later, falling over a mound of hardened cement on the hospital premises. 422 S.W.3d 782, 783 (Tex. App.-Texarkana 2013, pet. denied). Twil-ley sued Good Shepherd Medical Center, asserting claims of negligence per se, negligence based on premises liability to an invitee, and gross negligence. Id. The case proceeded as a typical negligence case for over a year, and then Good Shepherd filed a motion to dismiss because Twilley had not filed an expert report pursuant to the TMLA. Id.; see also Tex. Civ. Prac. & Rem.Code Ann. § 74.351(a), (b). The trial court denied the motion to dismiss, and the Texarkana court affirmed. Twilley, 422 S.W.3d at 789. The Texas Supreme Court denied the hospital’s petition for review.
Here, because Ms. Reddic was neither a patient nor a person involved in rendering medical care to a patient, her claim is not within the ambit of the TMLA. Therefore, she was not required to file an expert report. Further, the supreme court in Loaisiga was confounded as to how an expert report by a doctor explaining proper procedure and protocol for examining women with sinus and flu symptoms would address the issue in Loaisiga, the defendant physician’s groping the breasts of the women. See Loaisiga, 379 S.W.3d at 257. Similarly, in the present case, it is a conundrum how an expert report would address the topic at issue, a wet floor at the front desk of the hospital, and how the expert report would relate a wet floor to the requirement that the health care is to be rendered “for, to, or on behalf of a patient during the patient’s medical care, treatment, or confinement,” since, until Reddic slipped on the wet floor and wet rug and fell, she was not a “patient” and did not need the said “medical care, treatment, or confinement.” See id. Requiring an expert report for a slip and fall on a wet rug at the front desk of a hospital is even more problematic because the purpose of the expert report is to give the trial court judge sufficient information to make the preliminary decision as to whether a case has some medically supported merit, and can therefore proceed.
Because I perceive Reddic’s claim not within the ambit of the TMLA, I would affirm the trial court’s denial of ETMC’s motion to dismiss.